OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation. On January 3, 1967, appellant was convicted for the offense of burglary with intent to commit theft; the punishment was assessed at five years, probated.
One of the terms of probation was that appellant report to the probation officer on the third day of each month during the period of probation. The amended application to revoke probation, filed April 22, 1969, contained an allegation that appellant did not report to her probation officer during the months of March, 1967, September, November and December, 1968, and January, February, March and April of 1969. The probation officer and the appellant testified that she failed to report as alleged in the application.
The trial court found that appellant failed to report as ordered and revoked probation.
Appellant contends that the trial court erred in revoking probation, because one of the conditions was that she pay a service fee of five dollars per month to the probation officer and that such fee was illegal.1
It is not necessary to consider the contention that such fee was illegal, because the trial court based his order of revocation solely on her failure to report.
The only issue on appeal is whether the trial court abused its discretion in revoking appellant’s probation. Pitts v. State, Tex.Cr.App., 442 S.W.2d 389. The evidence shows appellant violated a condition of her probation, and no abuse of discretion is shown.
The judgment is affirmed.
MORRISON, J., not participating.

. Article 42.12, Sec. 6a(a), Vernon’s Ann. C.C.P., provides: “A court granting probation may fix a fee not exceeding $10 per month to be paid to the court by the probationer during the probationary period. The court may make payment of the fee a condition of granting or continuing the probation.”